Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final, first office action on the merits. 
Claim 1 is presented for examination. 

Continuation
This application is a continuation of U.S. application 16/014,727 (filed 06/21/2018). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/014,727 (filed 06/21/2018). Claim 21 in the instant application (left column) and claim 1 in the referenced patent (right column). 

A computer-implemented method of training machine learning models for 


traversing the organizational structure data, wherein the organizational structure data corresponds to an organization that generated the historical data; 
 

 identifying, based at least in part on the organizational structure data, two or more units of the organization; 


 generating, for each of the two or more units, a string encoding an organizational path of the unit that includes a store and a department; 

extracting features from the historical data via at least one processor in communication with the memory unit, the features based, at least in part on at 

determining similar sources based at least in part on the string of each of the two or more units; 
applying one or more transformations to the set of historical data to create a set of model features; separating the set of model features into one or more pools, each pool comprising one or more model features of the set that are homogeneous with respect to a common value; for each pool, 
pooling the extracted features from the similar sources together via the at least one processor into at least two pools each comprising: a different type of extracted feature from the other of the at least two pools, and extracted features from two departments, both departments of a same type and each department from a different store; 
dynamically creating a training set comprising the one or more sets of model features of the pool and at least some of the historical data; for each training set, 


generating a prediction based on at least one of the models via the at least one processor, the prediction associating a business operation to a weather event corresponding to weather condition data;AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 of 11Serial Number: 16/014,727Dkt: KRNS-0001-U01 Filing Date: June 21, 2018wherein each iteration of training the models improves the accuracy of the prediction by improving the correlation of each model to the features within the corresponding pool.




Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced patent and claim 21 recited substantially similar limitation. However, claim 1 in the referenced patent is more narrow. The breadth of claim 21 of the instant application would read on the more narrow claim 1 of the reference patetn. 
	Thus claim 21 in the instant application is an obvious variant of claim 1 in the referenced application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claim 1, the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A computer-implemented method of training models for making simulated estimations, the method comprising: collecting, a set of historical data; applying one or more transformations to the set of historical data to create a set of model features; separating the set of model features into one or more pools, each pool comprising one or more model features of the set that are homogeneous with respect to a common value; for each pool, creating a training set comprising the one or more sets of model features of the pool and at least some of the historical data; and for each training set, training a model on the training set. 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claim 1 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If a claim limitation covers mathematical concepts and commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “computer”, and “database”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 


PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claim 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claim 1 includes various elements that are not directed to the abstract idea. These elements include computer”, and “database”
Examiner asserts that a “computer”, and “database” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0088-0089], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 


The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Trapero, Juan R., Nikolaas Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journo/ of the operational Research Society 66.2 (2015): 299-307. Z (hereinafter Trapero) in view of High et ai. US 2017/0278053 (hereinafter High). 
Regarding Claim 1: 
A computer-implemented method of training machine learning models for making simulated estimations, the method comprising: 
collecting, from a database, a set of historical data; (page 299, “univariate forecasting methods are based on time series techniques that analyze past history sales”. “use past promotional information”. “Promotional Support Systems (PSS) relates the sales of units with independent variables such as a regular prices, prices cuts, feature advertising, special displays, and other relevant input depending on the industry”. Page 300, “data comprises shipments, one-step-ahead system forecasts; … promotional information, feature advertising, category ….. days promoted per week”.) )
applying one or more transformations to the set of historical data to create a set of model features; (Page 299, “extract a demand pattern that is projected into the future”. Also, see page 300, “category, where 22 different categories are available”. Also, see page 302, information about promotional variable is available … price cut, shelf display, feature advertising … days promoted per week and categories (21 dummy variables account for 22 different product categories)”. “There are 26 variables will be used to predict future promotions sales using quantitative models”.)
separating the set of model features into one or more pools, each pool comprising one or more model features of the set that are homogeneous with respect to a common value; (Pages 302-303, “3.2.2 Pooled regression”, “alternative approach is to estimate the effect of promotions on other SKUs by using a pooled regression …. Estimation sample is less than 5 the pooled regression yields better results …. Utilize the corresponding SKUs’ past information …. Proposed dynamic regression model with principal components first for the promotional observations and then for the non-promotional observations”. Page 304, “pooled regression may utilize more principal components ….. variables such as category and customer play an important role”.)
for each pool, dynamically creating a training set comprising the one or more sets of model features of the pool and at least some of the historical data; and for each training set, [regression learning model] on the training set. (Page 300, “section 3 introduces the models that will be used to forecast sales”. Page 302, “dynamic regression model with principal components first for the promotional observations and then for the non-promotional observation”. see Page 302, “the aim is to predict sales using the available promotional variables …. Stands for sales of SKU I in week t”) but, specifically fails to disclose training a machine learning model on the training set
However, analogous art High teaches the following limitations:
dynamically creating a training set comprising the one or more sets of model features of the pool and at least some of the historical data; and for each training set, training a machine learning model on the training set. (see High [0016], “using machine learning, estimates of the timing and amplitude of product demand changes based on various types of events can be constantly improved. Likewise, real-time monitoring of large amounts of data related to existing or upcoming conditions by a computer system, can improve the estimates of product demand …. Real-time data source can be monitored simultaneously, such that a system can provide up-to-date forecasts based on new information in any a variety of categories”.)
Trapero to have included machine learning system in High event based sales prediction because it would improve the efficiency and the prediction of upcoming business volume based upon historical data. Further, it will allow the system to monitor a large amounts of data including weather data, improving the estimates of product demand simultaneously and provide up-t0-date forecast based on new information using machine learning and/or artificial intelligence (High [0016], [0028], and [0065]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. US 2007/0208693: system and method of efficiently representing and searching directed acyclic graph structures in databases. 
Shi et al. US 2016/0275413: model vector generation for machine learning algorithms. 
Najib et al. US 2018/0285682: Saliency-based object counting and localization. 
Bruckhaus et al. US 8,417,715: Platform independent plug-in methods and systems for data mining and analytics. 
Green et al. US 2015/0032502:
Ali, Özden Gür, et al. Pooling information across SKUs for demand forecasting with data mining. working paper, 2007. Reference W
Gaussier, Eric, et al. "Improving backfilling by using machine learning to predict running times." Proceedings of the International Conference for High Performance Computing, Networking, Storage and Analysis. ACM, 2015. Reference X
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/HAMZEH OBAID/Examiner, Art Unit 3623         

/MATTHEW S GART/            Supervisory Patent Examiner, Art Unit 3623